UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


ALLAN D. SCHUBERT,                            )
                                              )
       Plaintiff,                             )
                                              )
               v.                             )        Civil Action No. 22-1484 (UNA)
                                              )
LISA NESBITT,                                 )
Assistant Clerk, U.S. Supreme Court,          )
et al.,                                       )
                                              )
       Defendants.                            )


                                  MEMORANDUM OPINION

       This matter is before the Court on its initial review of Plaintiff’s pro se Complaint, Dkt. 1,

and application for leave to proceed in forma pauperis, Dkt. 2. The Court will grant the in forma

pauperis application and dismiss the case pursuant to 28 U.S.C. § 1915A (requiring dismissal of a

prisoner’s action upon a determination that the complaint fails to state a claim upon which relief

may be granted).

       Plaintiff, a federal prisoner, has sued the Clerk of the U.S. Supreme Court and two Assistant

Clerks. He alleges that the defendants denied him access to the courts by “refus[ing] to file [his]

writ of certiorari . . . because it was one day late.” Compl. at 4. Plaintiff seeks an order compelling

his writ to be filed. See id. at 8-9. This lower federal court may not “compel the Clerk of the

Supreme Court to take any action.” In re Marin, 956 F.2d 339, 340 (D.C. Cir. 1992) (per curiam).

Such is the exclusive province of the Supreme Court, which “has inherent supervisory authority

over its Clerk.” Id. Therefore, this case will be dismissed by separate order.

                                                               _________/s/____________
                                                               DABNEY L. FRIEDRICH
Date: June 16, 2022                                            United States District Judge